Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 31, 2009                                                                                                  Marilyn Kelly,
                                                                                                                    Chief Justice

  7 March 2009                                                                                         Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                        Maura D. Corrigan
  136336 & (121)                                                                                       Robert P. Young, Jr.
  136338-39                                                                                            Stephen J. Markman
                                                                                                       Diane M. Hathaway,
                                                                                                                         Justices
  BRIAN POTTER,
       Plaintiff-Appellant,
                                                                    SC: 136336, 136338-39
  v                                                                 COA: 262529, 263538
                                                                    Washtenaw CC: 03-001226-NH
  RICHARD C. McLEARY, M.D., GARY
  AUGUSTYN, M.D., ST. JOSEPH MERCY
  HOSPITAL ANN ARBOR, d/b/a TRINITY
  HEALTH-MICHIGAN, ROBERT DOMEIER,
  D.O., and EMERGENCY PHYSICIANS
  MEDICAL GROUP, P.C.,
         Defendants,

  and

  KRISTYN H. MURRY, M.D., and
  HURON VALLEY RADIOLOGY, P.C.,
        Defendants-Appellees.
  _______________________________________


                 This cause having been brought to this Court by appeal from the decision of
  the Court of Appeals and having been argued by counsel and due deliberation having
  been had thereon by the Court, IT IS HEREBY ORDERED that the judgment of the
  Court of Appeals is REVERSED and the cause is REMANDED to the Circuit Court for
  the County of Washtenaw for further proceedings in conformity with the opinion filed
  herein. The order holding abeyance the application for leave to appeal in Potter v
  McLeary (Docket Numbers 136338-39) is VACATED and the application for leave to
  appeal is DENIED. The motion by Cardiovascular Clinical Associates, P.C., for leave to
  file a brief amicus curiae is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 1, 2009                   _________________________________________
                                                                               Clerk